 1                                                                                            JS-6
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA
 8   LUIS DUQUE and DANIEL                         SACV 18-1298 PA (MRWx)
     THIBODEAU, individually, on behalf of
 9   others similarly situated, and on behalf of   JUDGMENT
     the general public,
10
                   Plaintiffs,
11
                   v.
12
     BANK OF AMERICA, NATIONAL
13   ASSOCIATION, and DOES 1-50,
14                 Defendants.
15
16          Pursuant to the amended settlement agreement (“Settlement Agreement”) filed on
17   November 8, 2018, between plaintiffs Luis Duque and Daniel Thibodeau (“Plaintiffs”), on
18   behalf of themselves and the FLSA Collective and California Class and defendant Bank of
19   America, National Association (“BANA”), the Court’s December 10, 2018 Minute Order
20   granting the Motion for Preliminary Approval, and the Court’s May 13, 2019 Minute Order
21   granting the Motion for Final Approval of Class Action Settlement and the Motion for
22   Attorneys’ Fees,
23          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
24          1.     All terms herein shall have the same meaning as the terms defined in the
25   Settlement Agreement, unless otherwise specifically provided herein;
26          2.     The Court enters Judgment consistent with the December 10, 2018 and May
27   13, 2019 Minute Orders and the approved Settlement Agreement;
28          3.     The claims of the Named Plaintiffs and the members of the California Class,
     FLSA Collective, or both who do not timely and properly exclude themselves from the terms
 1   of the Settlement Agreement (by opting out, withdrawing written consent, or for FLSA
 2   Collective members never opting in) are dismissed with prejudice, with each party to bear
 3   his, her, or its own costs, except as set forth in the Settlement Agreement and the Court’s
 4   May 13, 2019 Minute Order; and
 5          4.     This Court retains jurisdiction over the implementation of the Settlement
 6   Agreement and the distribution of funds pursuant to the Settlement Agreement.
 7
 8   DATED: May 13, 2019                                 _________________________________
                                                                    Percy Anderson
 9                                                         UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
